     Case 2:18-cv-01654-GMN-BNW Document 309 Filed 08/04/21 Page 1 of 4



 1    Corey M. Eschweiler, Esq. (Bar No. 6635)
      ER INJURY ATTORNEYS
 2    4795 South Durango Drive
      Las Vegas, Nevada 89147
 3    Telephone: (702) 877-1500
      Facsimile: (702) 933-7043
 4    ceschweiler@erinjuryattorneys.com

 5    Colin P. King (UT Bar No. 1815) (Pro Hac Vice)
      Walter M. Mason (UT Bar No. 16891) (Pro Hac Vice)
 6    cking@dkowlaw.com
      wmason@dkowlaw.com
 7    DEWSNUP KING OLSEN WOREL
      HAVAS MORTENSEN
 8    36 South State Street, Suite 2400
      Salt Lake City, UT 84111
 9    Telephone: (801) 533-0400
      Attorneys for Plaintiff
10

11                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
12

13      Ryan Q. Claridge
                                                          NO. 2:18-cv-01654-GMN-PAL
14              Plaintiff,

15      v.                                                STIPULATION TO EXTEND
                                                          PLAINTIFF’S DEADLINES TO
16     I-FLOW CORPORATION, a Delaware                     RESPOND TO PENDING MOTIONS IN
       corporation; I-FLOW, LLC, a Delaware               LIMINE AND MOTIONS FOR
17     limited liability company; DJO LLC (f.k.a. DJ      SUMMARY JUDGMENT
       ORTHOPEDICS, LLC), a Delaware limited
18     liability company; DJO, INCORPORATED,
       aka DJO, INC., a Delaware corporation;
19     STRYKER CORPORATION, a Michigan
       corporation; and STRYKER SALES
20     CORPORATION, a Michigan corporation,

21               Defendants.

22

23           Pursuant to LR 26-3, Plaintiff Ryan Claridge and Defendants I-Flow Corporation, I-Flow,

24    LLC (collectively, “I-Flow”), Stryker Corporation, and Stryker Sales Corporation (collectively,

25    “Stryker”) hereby stipulate an extension of Plaintiff’s deadlines to respond to the pending motions

26    in limine and motions for summary judgment, which were filed as ECF Nos. 297, 299, 301, and

27    302 (the “Pending Motions”).

28

                                                       -1-
     Case 2:18-cv-01654-GMN-BNW Document 309 Filed 08/04/21 Page 2 of 4



 1             Pursuant to the Court’s Order dated June 17, 2021 (ECF No. 295), the deadline to file

 2    dispositive motions was July 16, 2021, the deadline to file responses thereto is August 16, 2021,

 3    and the deadline to file reply memoranda is September 3, 2021. Stryker and I-Flow filed the

 4    Pending Motions on July 16, 2021.

 5             There is good cause for extending the deadlines for Plaintiff to respond to the Pending

 6    Motions. The parties continue to engage in settlement negotiations, which, if they are fruitful, may

 7    avoid the necessity and burdens of resolving the Pending Motions and may be dispositive of the

 8    case. The four Pending Motions—which are detailed, lengthy, and together supported by 96

 9    exhibits—will necessitate extensive efforts and use of resources by Plaintiff if he is required to

10    complete his oppositions thereto. That burden should not be imposed unnecessarily.

11             Because of the complexity and seriousness of the issues at stake in this litigation, and

12    despite diligent efforts of the parties, settlement negotiations have not yet concluded. The parties

13    anticipate that a three-week extension will allow the parties either to reach an agreement or to

14    know that settlement at this stage of the litigation is unlikely.

15             Accordingly, with the Court’s consent, the Parties agree to the following amendments to

16    the deadlines relating to the Pending Motions:

17     1. Plaintiff’s deadline to file responses to the Pending Motions shall be September 7, 2021.

18     2. Defendants’ deadline to file reply memoranda in support of the Pending Motions shall be

19         October 1, 2021.

20             THE PARTIES STIPULATE AND AGREE THAT:

21    With the Court’s consent, the deadlines related to the Pending Motions are amended as described

22    above.

23

24

25

26

27

28


                                                         2
     Case 2:18-cv-01654-GMN-BNW Document 309 Filed 08/04/21 Page 3 of 4



 1    IT IS SO STIPULATED AND AGREED.

 2    DEWSNUP KING OLSEN WOREL                       MINTZ LEVIN COHN FERRIS GLOVSKY
      HAVAS MORTENSEN                                AND POPEO, P.C.
 3

 4    By:      /s/ Colin P. King                     By:     /s/ Chris P. Norton
            Colin P. King (Pro Hac Vice)                   Christopher P. Norton (Pro Hac Vice)
 5          36 South State Street, Suite 2400              2029 Century Part East, Suite 3100
            Salt Lake City, UT 84111                       Los Angeles, CA 90067
 6          Counsel for Plaintiff
                                                           SNELL & WILMER, LLP
 7          ER INJURY ATTORNEYS                            Vaughn A. Crawford, Esq.
 8          Corey M. Eschweiler                            Dawn L. Davis, Esq.
            4795 South Durango Drive                       3883 Howard Hughes Pkwy, #1100
 9          Las Vegas, Nevada 89147                        Las Vegas, NV 89169-5958

10                                                         Attorneys for Defendants
                                                           Stryker Corporation and Stryker Sales
11                                                         Corporation.
12
                                                     SEGAL MCCAMBRIDGE SINGER &
13                                                   MAHONEY, LTD.

14                                                   By:      /s/ Mark Crane
                                                           Lee J. Hurwitz, Esq. (Pro Hac Vice)
15
                                                           Mark Crane, Esq. (Pro Hac Vice)
16                                                         233 S. Wacker Dr., Suite 5500
                                                           Chicago, Illinois 60606
17
                                                           Peter J. Strelitz, Esq. (Pro Hac Vice)
18                                                         100 Congress Ave., Suite 800
                                                           Austin, Texas 78701
19

20                                                         Attorneys for Defendant I-Flow, LLC
            IT IS SO ORDERED.
21

22          Dated this ____
                        4 day of August, 2021.

23

24          ___________________________
25          Gloria M. Navarro, District Judge
            UNITED STATES DISTRICT COURT
26

27

28


                                                 3
     Case 2:18-cv-01654-GMN-BNW Document 309 Filed 08/04/21 Page 4 of 4



 1
                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that on behalf of DEWSNUP KING OLSEN WOREL HAVAS
 3
      MORTENSEN that, on the 29th of July 2021, I electronically transmitted the foregoing
 4
      STIPULATION TO EXTEND PLAINTIFF’S DEADLINES TO RESPOND TO PENDING
 5
      MOTIONS IN LIMINE AND MOTIONS FOR SUMMARY JUDGMENT using the CM/ECF
 6
      System for filing and transmittal of a Notice of Electronic Filing to all counsel in the above-
 7
      captioned matter.
 8

 9
                                                         /s/ Melissa Tabish
10                                                       Melissa Tabish
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
